DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Application No. 16/188,904 now abandoned, which is a continuation of U.S. Application No. 14/879,257, now U.S. Patent No. 10,166,232 B2, which is a continuation of U.S. Application No. 13/661,466, now U.S. Patent No. 9,192,623 B2 which is a continuation of 11/965,194, now abandoned, which claims priority to U.S. Provisional No. 60/882,800 filed on December 29, 2006.

Response to Amendment
	No amendments to the claims were made in Applicant’s reply filed on June 21, 2022.  Claims 16-31 are pending.  Claims 1-15 are canceled.  

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. For each of the double patenting rejections, Applicant argues that an obviousness-type double patenting rejection is analogous to a failure to meet the non-obviousness requirement of 35 U.S.C. §103.  Thus, under the law, the pivotal question in an obviousness-type double patenting analysis is: Does any claim in the application define merely an obvious variation of subject matter disclosed and claimed in the patent? If the answer to this question is no, there can be no double patenting. In making this analysis, then, the proper inquiry is as taught in Graham vs. John Deere Co., 383 U.S. 1 (1966). Applicant argues that domination by itself cannot support a double patenting rejection.
Applicant’s arguments are found not persuasive since nonstatutory double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 102(c)  or pre-AIA  35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).
With respect to the double patenting rejection over U.S. Patent No. 10,206,894, the cited claims of the instant application and the cited claims of said patent are related as product and process of use.  Please note that in U.S. Patent No. 10,206,894 (Application No. 15/702,186), there was no restriction requirement and thus the provisions of 35 U.S.C. 121 are not applicable. See MPEP § 804.01.  Therefore, the inventions are related and not independent, and thus the process as claimed in the instant application is not independent from the composition as claimed in the ‘894 patent, and thus the claimed subject matter is not patentably distinct from the subject matter claimed in the ‘894 patent. Therefore a double patenting rejection over U.S. Patent No. 10,206,894 is proper and hereby maintained and reproduced below.  
With respect to the double patenting rejection over U.S. Patent No. 10,166,232 the cited claims of the instant application and the cited claims of said patent are related as product and process of use.  Please note that this application is indicated as a continuation of U.S. Patent No. 10,166,232 (Application No. 14/879,257), and not a division application, and thus the provisions of 35 U.S.C. 121 are not applicable. See MPEP § 804.01.  Please note that in order to obtain the benefit of the prohibition of nonstatutory double patenting rejection under 35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application and filed in divisional application only.  The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).
Therefore, the inventions are related and not independent, and thus the process as claimed in the instant application is not independent from the composition as claimed in the ‘232 patent, and thus the claimed subject matter is not patentably distinct from the subject matter claimed in the ‘232 patent. Therefore a double patenting rejection over U.S. Patent No. 10,166,232 is proper and hereby maintained and reproduced below.  
With respect to the double patenting rejection over U.S. Patent No. 9,192,623 B2, the cited claims of the instant application and the cited claims of said patent are related as product and process of use.  Please note that in U.S. Patent No. 9,192,623 B2 (Application No. 13/661,466), the restriction requirement was withdrawn and therefore, once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  Therefore, since the restriction requirement was withdrawn, the inventions are related and not independent, and thus the process as claimed in the instant application is not independent from the compound and composition as claimed in the ‘623 patent, and thus the claimed subject matter is not patentably distinct from the subject matter claimed in the ‘623 patent. Therefore a double patenting rejection over U.S. Patent No. 9,192,623 is proper and hereby maintained and reproduced below.  
Applicant’s arguments with respect to the double patenting rejection over U.S. Patent No. 8,278,309 B2 are found not persuasive for the same reasons as detailed above.  Accordingly, said rejection is hereby maintained and reproduced below.  This action is FINAL. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,206,894 (herein referred to as ‘894) (Provided on IDS 1/21/2021).  Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claim of ‘894 are substantially overlapping in scope and mutually obvious.
Claims 16, 19 and 20 of the instant application claim a method of treating a viral infection of the eye in a mammal comprising administering an effective amount of a pharmaceutical composition comprising a compound having the following formula: 

    PNG
    media_image1.png
    137
    554
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof.
The cited claims of ‘894 claim an oral, buccal or sublingual pharmaceutical composition comprising a compound of the formula which is the same compound as claimed in the instant claims. The cited claims of ‘894 claim the same pharmaceutical composition comprising the same components as claimed in the instant claims.  
Accordingly, it would have been obvious to a person of ordinary skill in the art to use the formulation of ‘894 in the method of cited claims since the compositions are the same and comprise the same components.


Claims 16-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,166,232 (herein referred to as ‘232) (Provided on IDS 1/21/2021).
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘623 encompass the same compositions.
Claims 16-31 of the instant application claim a method of treating a viral infection of the eye in a mammal comprising administering an effective amount of a pharmaceutical composition comprising a compound having the following formula: 

    PNG
    media_image1.png
    137
    554
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof.
The cited claims of ‘232 claim the same pharmaceutical composition comprising the same components as claimed in the instant claims.  
Accordingly, it would have been obvious to a person of ordinary skill in the art to use the formulation of ‘232 in the method of cited claims since the compositions are the same and comprise the same components.

Claims 16-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-19 and 21 of U.S. Patent No. 9,192,623 B2 (herein referred to as ‘623) (Provided on IDS 1/21/2021).  Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘623 are drawn to the same composition.
Claims 16-31 of the instant application claim a method of treating a viral infection of the eye in a mammal comprising administering an effective amount of a pharmaceutical composition comprising a compound having the following formula: 

    PNG
    media_image1.png
    137
    554
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof.
The cited claims of ‘623 claim the same pharmaceutical composition comprising the same components as claimed in the instant claims.  
Accordingly, it would have been obvious to a person of ordinary skill in the art to use the formulation of ‘623 in the method of cited claims since the compositions are the same and comprise the same components.

Claims 16-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,278,309 B2 (herein referred to as ‘309) (Provided on IDS 1/21/2021).  
Claims 16-32 of the instant application claim a method of treating a bacterial infection in a mammal comprising administering an effective amount of a pharmaceutical composition comprising a compound having the following formula: 

    PNG
    media_image1.png
    137
    554
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, and water.
Claims 1-8 of ‘309 claim a compound of Formula I:

    PNG
    media_image2.png
    241
    273
    media_image2.png
    Greyscale
wherein D can be O; R4 can be hydrogen; A can be C=O; R1 and R2 can be hydrogen; and R3 can be haloalkyl; as well as a composition comprising said compound and a pharmaceutically acceptable carrier.  Claim 6 of ‘309 claims a formulation comprising said compound and an excipient such as purified water.  Claim 8 of ‘309 specifically claims a formulation comprising water and a stereoisomer of the compound claimed in the instant application.  
Thus, the cited claims of the instant application and the cited claims of ‘309 are mutually obvious and not patentably distinct since, structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460,195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring).  These compounds are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Moreover, it would have been obvious to a person of ordinary skill in the art to use the formulation of ‘309 in the method of cited claims since the compositions are of sufficiently close structural similarity that there is a presumed expectation that such compounds would also be useful in the same method as claimed.

Conclusion
Claims 16-31 are rejected.  Claims 1-15 are canceled.  No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 12:00 PM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627


KRM